Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Galileo Learning Franchising LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1021 3rd St.
                                  Oakland, CA 94607
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Alameda                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://galileoenrichment.com/franchise/


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




              Case: 20-40858               Doc# 1       Filed: 05/06/20           Entered: 05/06/20 15:09:51                    Page 1 of 11
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Galileo Learning Franchising LLC                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                7999

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                           The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                               Case number
                                                 District                                 When                               Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     Galileo Learning LLC                                         Relationship             Affiliate
                                                 District   N. D. Cal.                    When    5/06/20                Case number, if known


              Case: 20-40858                Doc# 1          Filed: 05/06/20           Entered: 05/06/20 15:09:51                     Page 2 of 11
Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
Debtor   Galileo Learning Franchising LLC                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




             Case: 20-40858              Doc# 1          Filed: 05/06/20           Entered: 05/06/20 15:09:51                     Page 3 of 11
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Galileo Learning Franchising LLC                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 6, 2020
                                                  MM / DD / YYYY


                             X   /s/ Glen Tripp                                                           Glen Tripp
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager of Galileo Learning LLC, the Sole Member of the Debtor




18. Signature of attorney    X   /s/ Neal L. Wolf                                                          Date May 6, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Neal L. Wolf
                                 Printed name

                                 Hanson Bridgett LLP
                                 Firm name

                                 1676 No. California Blvd.
                                 Suite 620
                                 Walnut Creek, CA 94596
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (415) 995-5015                Email address      nwolf@hansonbridgett.com

                                 202129 CA
                                 Bar number and State




              Case: 20-40858             Doc# 1         Filed: 05/06/20             Entered: 05/06/20 15:09:51                    Page 4 of 11
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                                                                  Execution Copy


                                WRITTEN CONSENT
                             OF THE SOLE MEMBER OF
                        GALILEO LEARNING FRANCHISING LLC

        The undersigned, being the sole member ("Member") of Galileo Learning Franchising
LLC, a California limited liability company (the "Company"), acting by written consent without
a meeting in accordance with Section 17704.07 of the California Revised Uniform Limited
Liability Company Act (the "Act") and the Operating Agreement of the Company (the
"Agreement"), does hereby consent to the adoption of the following resolutions as of May 5,
2020 (the "Effective Date").

Chapter 11 Reorganization

       WHEREAS, due to the current financial uncertainty caused by COVID-19, the sole
Member and parent company of the Company, Galileo Learning, LLC has decided to file for
reorganization under Chapter 11 of the United States Bankruptcy Code (the "Bankruptcy");

     WHEREAS, the Member of the Company also believe that it is in the best interest of the
Company to file for Bankruptcy; and

       WHEREAS, pursuant to Section 4.1 of the Agreement, the Member possesses the
exclusive right to control, manage, and direct the Company's business and affairs and to take all
such action as she may deem necessary or appropriate to accomplish the purpose of the
Company.

        NOW, THEREFORE, BE IT RESOLVED, that the Company shall take such actions as
may be necessary or proper to file for Bankruptcy including, but not limited to, the filing of a
petition in the appropriate bankruptcy court.

        RESOLVED FURTHER, that any actions taken by the Member on behalf of the
Company prior to the date of the foregoing resolutions adopted hereby, that are within the
authority conferred hereby, are hereby ratified, confirmed and approved.

        RESOLVED FURTHER, that the Member be, and hereby is, authorized to sign and/or
deliver such documents, make such filings and to do such other acts on behalf of this Company
as are required in connection with, or are necessary to effectuate, the purpose and intent of this
Consent.

                                    (Signature page follows)




                                                                                        16497468.1
Case: 20-40858      Doc# 1     Filed: 05/06/20     Entered: 05/06/20 15:09:51       Page 5 of 11
                                                                              Execution Copy




       IN WITNESS WHEREOF, the undersigned, being the sole Member of the Company has
duly executed this Written Consent as of the Effective Date.

                                            Galileo Learning, LLC,
                                            a California limited liability company

                                            By:
                                            Name: Glenn Tripp, Manager




Case: 20-40858   Doc# 1   Filed: 05/06/20     Entered: 05/06/20 15:09:51       Page 6 of 11
    Fill in this information to identify the case:

    Debtor name Galileo Learning Franchising LLC

    United States Bankruptcy Court for the: Northern                District of     California
    district of c
    Case number (If known):
                                                                                  (State)
                                                                                                                                              Check if this is an
                                                                                                                                                  amended filing




 Official Form 204
 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
 Unsecured Claims and Are Not Insiders                                                                                                                         12/15

 A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
 disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
 secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
 largest unsecured claims.


  Name of creditor and                 Name, telephone number, and email          Nature of the claim   Indicate if claim   Amount of unsecured claim
  complete mailing address,            address of creditor contact                (for example, trade   is contingent,      If the claim is fully unsecured, fill in only
  including zip code                                                              debts, bank loans,    unliquidated, or    unsecured claim amount. If claim is partially
                                                                                  professional          disputed            secured, fill in total claim amount and
                                                                                  services, and                             deduction for value of collateral or setoff to
                                                                                  government                                calculate unsecured claim.
                                                                                  contracts)


                                                                                                                            Total claim,   Deduction           Unsecured
                                                                                                                            if partially   for value of        claim
                                                                                                                            secured        collateral or
                                                                                                                                           setoff
1 Angie Peluse                       Angie Peluse                                 Franchise contract Contingent,                                                 Unknown
  2876 Geneva Street                                                                                 unliquidated,
  Denver, CO 80238                                                                                   disputed

2 Emily Charlesworth                 Emily Charlesworth                           Customer contract Disputed                                                    $2,728.00
  2804 Lima Street                   303-828-7345
  Denver, CO 80238                   echarlesworth@gmail.com

3 Mark King                          Mark King                                    Customer contract Disputed                                                    $1,693.00
  9658 E 28th Ave.                   301-346-4414
  Denver, CO 80238                   j.meghan.king@gmail.com

4 Stephanie Pappas                   Stephanie Pappas                             Customer contract Disputed                                                    $1,526.00
  5291 Boston St.                    720-469-5880
  Denver, CO 80238                   pappas.scicom@gmail.com

5 Erin Crandall                      Erin Crandall                                Customer contract Disputed                                                    $1,419.00
  3300 Utica Street                  310-880-9955
  Denver, CO 80212                   erin.crandall@teachforamerica.org

6 Estrella Gillette                  Estrella Gillette                            Customer contract Disputed                                                    $1,307.00
  2223 Ivanhoe Street                720-544-1952
  Denver, CO 80207                   estrella.gillette@gmail.com

7 Rachel Kurtz-Phelan                Rachel Kurtz-Phelan                          Customer contract Disputed                                                    $1,207.75
  2631 Valentia St.                  240-441-2461
  Denver, CO 80238                   zz_rachel@hotmail.com

8 Emily Greenwald                    Emily Greenwald                              Customer contract Disputed                                                    $1,167.00
  2824 Willow Street                 267-258-5452
  Denver, CO 80238                   emilygreenwald5@gmail.com



            Case: 20-40858                 Doc# 1      Filed: 05/06/20                Entered: 05/06/20 15:09:51                       Page 7 of 11
Debtor Galileo Learning Franchising LLC                                          Case number (if known) _____________________________
         Name


   Name of creditor and complete     Name, telephone number, and   Nature of the claim      Indicate if claim   Amount of unsecured claim
   mailing address, including zip    email address of creditor     (for example, trade      is contingent,      If the claim is fully unsecured, fill in only
   code                              contact                       debts, bank loans,       unliquidated, or    unsecured claim amount. If claim is partially
                                                                   professional services,   disputed            secured, fill in total claim amount and
                                                                   and government                               deduction for value of collateral or setoff to
                                                                   contracts)                                   calculate unsecured claim.
                                                                                                                Total         Deduction         Unsecured
                                                                                                                claim, if     for value of      claim
                                                                                                                partially     collateral or
                                                                                                                secured       setoff

9 Emily Fox                         Emily Fox                      Customer contract Disputed                                                       $1,117.00
  3561 Yosemite St.                 303-717-2463
  Denver, CO 80238                  emilyafox@me.com

10 Ashley Dancho                    Ashley Dancho                  Customer contract Disputed                                                       $1,092.00
   3521 Yosemite St.                720-384-6904
   Denver, CO 80238                 ashleydancho@gmail.com

11 Emilio Keegan                    Emilio Keegan                  Customer contract Disputed                                                       $1,000.00
   1105 South Cherry St.            720-999-6634
   Glendale, CO 80246               emiliokeegan@gmail.com

12 Roger Harmon                     Roger Harmon                   Customer contract Disputed                                                          $950.25
   2871 Spruce St.                  720-979-5911
   Denver, CO 80238                 roger.harmon@ccd.edu

13 Lucy Dipietro                    Lucy Dipietro                  Customer contract Disputed                                                          $906.00
   2702 Fulton St.                  404-275-1804
   Denver, CO 80238                 lucy.downey@gmail.com

14 Meaghan Goedde                   Meaghan Goedde           Customer contract Disputed                                                                $876.00
   3537 Akron Ct.                   503-449-4662
   Denver, CO 80238                 meaghan.goedde@gmail.com

15 Jennifer Voss                    Jennifer Voss                  Customer contract Disputed                                                          $856.00
   2519 Wabash St.                  720-934-0072
   Denver, CO 80238                 jenvossrn@gmail.com

16 Annika Mosier                    Annika Mosier                  Customer contract Disputed                                                          $828.00
   3446 Willow St.                  530-448-9283
   Denver, CO 80238                 annikam@gmail.com

17 Mei Zhou                         Mei Zhou                       Customer contract Disputed                                                          $828.00
   2615 Gray Wolf Loop              719-200-4268
   Broomfield, CO 80023             mei.jzhou@gmail.com

18 Andrea Maikovich-Fong            Andrea Maikovich-Fong          Customer contract Disputed                                                          $808.00
   8386 East 50th Avenue            720-496-7370
   Denver, CO 80238                 andrea.k.maikovich-
                                    fong@kp.org
19 Vanessa Duarte                   Vanessa Duarte                 Customer contract Disputed                                                          $778.00
   8181 E. 29th Ave.                303-619-1256
   Denver, CO 80238                 v_huerta@icloud.com

20 Nanette Kearney              Randall B. Aiman-Smith             Litigation               Contingent,                                           Unknown
   c/o Aiman-Smith & Marcy P.C. (510) 817-2711                                              unliquidated,
   7677 Oakport St. # 1150      ras@asmlawyers.com                                          and disputed
   Oakland, CA 94621




                                                                                                                                                      16521936.1
             Case: 20-40858
  Official Form 204
                                 Doc# 1 Filed: 05/06/20 Entered: 05/06/20 15:09:51 Page 8 of 11
                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
 Fill in this information to identify the case:

 Debtor name         Galileo Learning Franchising LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 6, 2020                             X /s/ Glen Tripp
                                                                       Signature of individual signing on behalf of debtor

                                                                       Glen Tripp
                                                                       Printed name

                                                                       Manager of Galileo Learning LLC, the sole Member of the Debtor
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




            Case: 20-40858                    Doc# 1            Filed: 05/06/20             Entered: 05/06/20 15:09:51          Page 9 of 11
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Galileo Learning Franchising LLC                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Galileo Learning LLC                                                                 100%                                          Membership
 1021 3rd St.
 Oakland, CA 94607


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Manager of Galileo Learning LLC, the sole Member of the company named as the debtor in this case,
declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.


 Date May 6, 2020                                                             Signature /s/ Glen Tripp
                                                                                            Glen Tripp

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


              Case: 20-40858                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 15:09:51                                Page 10 of
                                                                               11
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Galileo Learning Franchising LLC                                                               Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Galileo Learning Franchising LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Galileo Learning LLC
 1021 3rd St.
 Oakland, CA 94607




 None [Check if applicable]




 May 6, 2020                                                           /s/ Neal L. Wolf
 Date                                                                  Neal L. Wolf
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Galileo Learning Franchising LLC
                                                                       Hanson Bridgett LLP
                                                                       1676 No. California Blvd.
                                                                       Suite 620
                                                                       Walnut Creek, CA 94596
                                                                       (415) 995-5015 Fax:(415) 995-3411
                                                                       nwolf@hansonbridgett.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
              Case: 20-40858                    Doc# 1           Filed: 05/06/20 Entered: 05/06/20 15:09:51                Page 11 of
                                                                               11
